DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/08/21 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/21.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/08/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite, in claims 1 and 10, respectively, whether “the contact etch stop layer” is referring to the same “etch stop layer” or a different “contact etch stop layer”.

Claims 1 and 10 recites the limitation "the contact etch stop layer" in lines 19, respectively.  There is insufficient antecedent basis for this limitation in the claim.

The examiner will view for purposes of examination of the merits that “the contact etch stop layer” to mean “a contact etch stop layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPub 2018/0197970, hereinafter referred to as “Pan”) in view of Cheng et al. (US PGPub 2018/0294340, hereinafter referred to as “Cheng”).
Pan discloses the semiconductor method substantially as claimed.  See figures 1-22 and corresponding text, where Pan shows, in claim 1, a method of fabricating a semiconductor device, the method comprising: 
receiving a structure (10) that includes a fin (24, 24’) extending from a substrate (20) and covered by a dummy gate (30), the dummy gate (30) including a sacrificial gate material (34) covered by a hard mask material (36) and having sides covered by a gate spacer (38), the fin (24, 24’) including an exposed region (24’) not covered by the (30) and having an epitaxially grown material (S/D epitaxy) (42) thereon (figures 1-5; [0011-0017]); 
forming an etch stop liner (47), examiner views that a buffer oxide layer is present) over the dummy gate (30) and the S/D epitaxy (42) (figures 6A and 6B; [0019-0021]); forming an etch stop layer (47) over the etch stop liner (figures 6A and 6B; [0019-0021]); 
forming an interlayer dielectric layer (ILD) (46) over the etch stop layer (47) (figures 6A and 6B; [0019-0021]); 
removing the hard mask material (36) to expose the sacrificial gate material (30) (figures 6B-7; [0021-0022], examiner views that the removal is a plurality of etching steps); 
partially removing the gate spacer (38) and the sacrificial gate material to a level below a top of the ILD layer (figures 6B-7; [0021-0022], examiner views that the removal is a plurality of etching steps); 
removing the sacrificial gate material to form a gate recess (48) within the gate spacer (38) (figure 7; [0021-0022]); 
forming a high-k metal gate (HKMG) (62) in the gate trench (42) by depositing a high-k dielectric layer (56) and forming a metal gate (60) over the high-k dielectric layer (56) (figure 9; [0027-0030]); 
removing the ILD layer (46) to expose the etch stop layer (47), wherein the etch stop layer (47) and the etch stop liner (38) protects the gate spacer (38,50)  from being removed during removal of the ILD (46)  (figure 10; [0030-0031]); 
(52), wherein the etch stop liner (38,56) protects the gate spacer (38,50) from being removed during removal of the etch stop layer (figure 10; [0030-0031]);
removing exposed portions of the etch stop liner (figure 10; [0030]); 
depositing a metal liner (58) over the S/D epitaxy (24’) and the HKMG (60) (figure 10; [0030-0031]); 
etching the metal liner to expose the ILD next the fin and to expose the HKMG; filling the contact metal liner cut pattern opening with a source drain spacer and forming a self-aligned contact (SAC) cap (66, 68 examiner views that the dielectric mask functions as a cap figures 15 and 18) over the HKMG (60) (figures 15 and 18; [0040-0043]); and forming metal S/D contacts (98) over the fin (24, 24’) (figures 19-21; [0044-0048]) .

However, Pan fails to show, in claim 1, depositing an organic planarization layer (OPL) over the S/D epitaxy and the HKMG and planarizing the OPL to expose the metal liner over the HKMG; 
removing portions of the OPL to form a contact metal liner cut pattern opening through the OPL that exposes the metal liner over the ILD next to the fin; 
removing exposed OPL. 

Cheng teaches, in claim 1, a similar method that includes depositing an organic planarization layer (OPL) (90) over the S/D epitaxy (11, examiner views that the layer is formed by epitaxial grown regions over the substrate [0044]) and the HKMG (50) and planarizing the OPL (90) (figures 7 and 8; [0057-0059]); 
removing portions of the OPL (90)  to form a contact metal liner cut pattern opening through the OPL that exposes ILD (35, 80) next to the fin (20) (figure 8; [0059]); 
removing exposed OPL (figure 9; [0060]). Lastly, Cheng provides the advantages of reducing parasitic capacitance by adjusting the distance between conductors within the device ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute depositing an organic planarization layer (OPL) over the S/D epitaxy and the HKMG and planarizing the OPL to expose the metal liner over the HKMG; 
removing portions of the OPL to form a contact metal liner cut pattern opening through the OPL that exposes the metal liner over the ILD next to the fin; 
removing exposed OPL, in the method of Pan, according to the teachings of Cheng, with the motivation of adjusting the distances between the contacts within the device to reduce parasitic capacitance.

. 
Pan in view of Cheng shows, in claim 2, wherein the etch stop liner is formed of hafnium dioxide (HfO.sub.2) or silicon dioxide (SiO.sub.2) (figures 6A and 6B; [0019-0021]). 
Pan in view of Cheng shows, in claim 3, wherein the etch stop layer is formed of silicon nitride (SiN) (figures 6A and 6B; [0019-0021]). 
in claim 4, wherein after removing the hardmask the sacrificial gate material has a height that is about the same as that of the gate spacer ([0030]). 
Pan in view of Cheng shows, in claim 5, wherein the sacrificial gate material is removed by a hot ammonia etch, by tetramethylammonium hydroxide etch or by a reactive chemical etch ([0046]). 
Pan in view of Cheng shows, in claim 6, wherein the high-k dielectric layer is formed of hafnium dioxide (HfO.sub.2) ([0033]). 
Pan in view of Cheng shows, in claim 7, wherein the metal gate contact is formed of tungsten ([0030]). 
Pan in view of Cheng shows, in claim 8, wherein a work function metal is disposed between the metal gate contact and the high-k dielectric layer ([0029]). 
Pan in view of Cheng shows, in claim 9, wherein the SAC covers the gate spacer and the metal liner (figures 15 and 18; [0040-0043]). 


Pan shows, in claim 10, a method of fabricating at least two multi-fin finFETs, the method comprising: 
receiving a structure (10) that includes a plurality of fins (24, 24’) extending from a substrate (20) and covered by a dummy gate (30), the fins including a first group of fins (24) separated from a second group of fins (24’), the fins including an exposed region (24’) not covered by the dummy gate (30) and having an epitaxially grown material (S/D epitaxy) (42) thereon, the dummy gate (30) including a sacrificial gate (38); 
forming an etch stop liner (47) over the dummy gate (30) and the first and second groups of fins (24. 24’); forming a etch stop layer (47) over the etch stop liner (47); 
forming an interlayer dielectric layer (ILD) (46) over a contact etch stop layer (52);
removing the hardmask material (36) and exposing the sacrificial gate material (30) removing the hard mask material (36) to expose the sacrificial gate material (30) (figures 6B-7; [0021-0022], examiner views that the removal is a plurality of etching steps); 
partially removing the gate spacer (38, 50) and the sacrificial gate material (30) to a level below a top of the ILD layer (46); 
removing the sacrificial gate material (30) to form a gate recess (48) within the gate spacer (38, 50); 
forming a high k metal gate (HKMG) (62) in the gate recess (48) by depositing a high-k dielectric layer (56), and forming a metal gate (60) over the high-k dielectric layer (56); 
removing the ILD layer (46) to expose a contact etch stop layer (52), wherein the etch stop layer (47) and the etch stop liner (47) protects the gate spacer from being removed during removal of the ILD; 
removing the contact etch stop layer (52), wherein the etch stop liner (52) protects the gate spacer (38) from being removed during removal of the contact etch stop layer (52); 
(47); depositing a metal liner (47) over the S/D epitaxy and the HKMG (62); 
etching the metal liner exposed by the contact metal liner cut pattern opening to expose the ILD (46) to separate the first and second groups of fins (24, 24’) and to expose the HKMG (60) (figures 15 and 18; [0040-0043]); 
filling the contact metal liner cut pattern opening (48) with a source/drain spacer and forming a self-aligned contact cap (66,68) over the HKMG (60); and 
forming metal S/D contacts (98) over the first and second groups of fins (24, 24’). 

However, Pan fails to show, in claim 10, depositing an organic planarization layer (OPL) over the S/D epitaxy and the HKMG and planarizing the OPL to expose the metal liner over the HKMG; 
removing portions of the OPL to form a contact metal liner cut pattern opening through the OPL that exposes the metal liner over the ILD next to the fins; 
removing exposed OPL.

Cheng teaches, in claim 10, a similar method that includes depositing an organic planarization layer (OPL) (90) over the S/D epitaxy (11, examiner views that the layer is formed by epitaxial grown regions over the substrate [0044]) and the HKMG (50) and planarizing the OPL (90) (figures 7 and 8; [0057-0059]); 
removing portions of the OPL (90)  to form a contact metal liner cut pattern opening through the OPL that exposes ILD (35, 80) next to the fin (20) (figure 8; [0059]); 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute depositing an organic planarization layer (OPL) over the S/D epitaxy and the HKMG and planarizing the OPL to expose the metal liner over the HKMG; 
removing portions of the OPL to form a contact metal liner cut pattern opening through the OPL that exposes the metal liner over the ILD next to the fins; 
removing exposed OPL, in the method of Pan, according to the teachings of Cheng, with the motivation of adjusting the distances between the contacts within the device to reduce parasitic capacitance.

Pan in view of Cheng shows, in claim 11, wherein the etch stop liner is formed of hafnium dioxide (HfO.sub.2) or silicon dioxide (SiO.sub.2) (figures 6A and 6B; [0019-0021]). 
Pan in view of Cheng shows, in claim 12, wherein the etch stop layer is formed of silicon nitride (SiN) (figures 6A and 6B; [0019-0021]). 
Pan in view of Cheng shows, in claim 13, wherein after the hardmask is removed the sacrificial gate material has a height that is about the same as that of the gate spacer ([0030]). 
in claim 14, wherein the sacrificial gate material is removed by a hot ammonia etch, by a tetramethylammonium hydroxide etch or by a reactive chemical etch ([0046]). 
Pan in view of Cheng shows, in claim 15, wherein the high-k dielectric layer is formed of hafnium dioxide (HfO.sub.2) (figures 6A and 6B; [0019-0021]). 
Pan in view of Cheng shows, in claim 16, wherein the metal gate contact is formed of tungsten and a work function metal is disposed between the metal gate contact and the high-k dielectric layer ([0030]). 
Pan in view of Cheng shows, in claim 17, wherein the SAC cap covers the gate spacer and the metal liner (figures 15 and 18; [0040-0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898      
March 18, 2022